Citation Nr: 0204245	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-03 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Timeliness of the veteran's request for a waiver of recovery 
of an overpayment of improved pension benefits in the 
calculated amount of $1,501.  


REPRESENTATION

Veteran represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active naval service from September 1972 to 
January 1974, and subsequent service in the Army Reserve from 
February 1976 to November 1982.  This matter comes to the 
Board of Veterans' Appeals (Board) from an October 1998 
determination by the Committee on Waivers (Committee) at the 
St. Paul Debt Management Center (DMC) of the Department of 
Veterans Affairs (VA), which denied waiver of recovery of an 
overpayment of pension benefits on the basis that the 
veteran's request for waiver had not been timely filed.  The 
Board remanded this case to the RO in July 2000 for 
additional development of the evidence; the claims file is 
now under the jurisdiction of the Denver VA Regional Office 
(RO).

The record indicates that a portion of the $1,501 overpayment 
originally assessed in this case has been recouped by 
withholding benefits due the appellant.  (See September 2000 
Supplemental Statement of the Case.)  However, under Franklin 
v. Brown, 5 Vet. App. 190 (1993), the issue on appeal is 
timeliness of the veteran's request for waiver of the entire 
overpayment in the calculated amount of $1,501.  


FINDINGS OF FACT

1.  On December 20, 1997, a letter notifying the veteran of 
an overpayment of pension benefits was mailed to her at her 
most recent address of record; included with this notice was 
information advising her of her right to request waiver of 
the debt within 180 days.

2.  The veteran's request for a waiver of the overpayment of 
pension benefits was received by the RO on September 21, 
1998, 275 days following issuance of the notice of 
overpayment.

3.  The delay by the veteran in requesting a waiver of 
recovery of the overpayment was not shown to be the result of 
VA error or error by postal authorities, and was not shown to 
be due to circumstances beyond her control.  

CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of improved pension benefits was not timely filed.  38 
U.S.C.A. §§ 5107, 5302(a), 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that, although this claim was initially 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), a remand to the RO for 
additional action is unwarranted as VA has already met its 
obligations to the veteran under that statute and its 
implementing regulations.  

The record reveals that all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating her 
claim.  The Board further notes that by October 1998 letter, 
February 1999 Statement of the Case, and a September 2000 
Supplemental Statement of the Case, she was informed of the 
nature of the evidence which would substantiate her claim and 
the evidence currently of record.  In view of the foregoing, 
the Board finds that VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist and notify, and because the change in law has no 
material effect on adjudication of her claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to her.  Bernard v Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The record shows that by March 1992 decision, the RO awarded 
the veteran nonservice-connected VA pension benefits, 
effective October 31, 1991.  In April 1992, the RO notified 
her of the award and advised her that the rate of her pension 
was based on her reports of "$0" countable income, that her 
rate of VA pension was directly related to her family income, 
and that she was responsible for notifying VA immediately 
whenever her family income changes.  

By August 1996 decision, the RO awarded the veteran special 
monthly pension based on the need for the regular aid and 
attendance of another person.  By letter dated later that 
month, she was again advised that the rate of her pension was 
based on her reports of no countable income and that she was 
responsible for notifying VA immediately of any change in her 
income.  

Thereafter, the RO discovered that the veteran had received 
additional income which she had not reported to VA.  In a 
September 1997 letter, the RO notified her that they proposed 
to retroactively reduce her pension, effective February 1, 
1994, based on the discovery of previously-unreported income.  
The veteran did not respond to the RO letter and in a 
December 1997 letter, she was advised that her pension 
benefits had been reduced retroactively.  She was further 
advised that this action had resulted in an overpayment of 
benefits and that "[w]e'll let you know shortly how much you 
were overpaid."  

By December 20, 1997 letter, the veteran was mailed a notice 
of overpayment of improved pension benefits in the amount of 
$1,501.  Included with that notice was information regarding 
her right to request a waiver of the debt within 180 days.  
This information was sent to the appellant's address of 
record.  There is no indication that this letter was returned 
by the postal authorities as undeliverable.  The record 
contains a signed, written certification from VA's DMC 
verifying the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
to the veteran.  

In February 1998, the RO received a completed Eligibility 
Verification Report (EVR) and a Medical Expense Report from 
the veteran.  It is noted that the address to which this EVR 
had been sent was the same address to which the December 1997 
notice of overpayment had been sent.  The appellant did not 
request a waiver of her pension indebtedness at the time she 
submitted these documents to the RO.  

In March 1998, the DMC withheld the entire pension debt from 
the veteran's monthly pension check.  She apparently 
contacted the RO and requested that the entire amount not be 
deducted from her check, due to financial hardship.  She 
submitted a Financial Status Report in support of her 
request; however, she did not request a waiver of the debt at 
that time.  

Based on her February 1998 EVR, the RO contacted the veteran 
by April 1998 letter at her address of record and asked her 
to provide additional information as to her financial status.  
In a May 1998 statement, the veteran responded to the RO 
request by providing additional information.  Again, she did 
not request a waiver of her pension indebtedness at the time 
she submitted her statement to the RO.  

On September 21, 1998, the RO received a letter from the 
veteran requesting waiver of recovery of her pension 
overpayment.  It is noted that the claims folder contains a 
copy of the front of this letter only, with a date stamp 
indicating October 26, 1998, although it does not appear that 
this is a stamp of the date of receipt.  Rather, it appears 
to have been sent in a package of documents, one of which 
appears to have been date stamped as received earlier, 
possibly in September 1998.  (As the RO concedes that the 
veteran's request for waiver was received on September 21, 
1998, and because the veteran has not disputed this date, the 
Board will accept it for purposes of this appeal.)

By October 1998 decision, the Committee denied her request 
for waiver of recovery of the overpayment because the request 
was not received within the requisite 180 days following the 
notification of indebtedness in December 1997.  The following 
month, the veteran disagreed with the adverse determination.  
She indicated that she was a single mother and that it would 
be a hardship for her to repay the debt.  She further 
indicated that "[a]s for not getting my waiver request in a 
timely manner, I apologize for making the burning down of my 
house a priority."  

In February 1999, the RO issued a Statement of the Case to 
the veteran in which it was noted that she had not provided 
any substantial proof that she had not received notice of her 
debt to VA.  

In her March 1999 substantive appeal, the veteran indicated 
that because of her house fire, she had "a decreased ability 
to do the necessary paperwork in a timely manner."  She 
provided an incident report from the fire department noting 
that her home had had a fire on April 5, 1997.  The veteran 
indicated that she did not thereafter "live at said 
residence for a year and mail was forwarded."  She further 
indicated that "I also have no control over the U.S. postal 
system if mail arrives or not."  She did not, however, 
indicate that she did not receive the December 1997 
notification of her indebtedness or that her receipt of it 
was delayed.

II.  Law and Regulations

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983 by 
VA to the debtor, or (2) except as otherwise provided herein, 
if it is made within 180 days following the date of a notice 
of indebtedness issued on or after April 1, 1983, by the VA 
to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

III.  Analysis

The threshold question to be answered in this case, is 
whether the veteran has submitted a timely request for waiver 
of recovery of an overpayment of improved pension benefits 
after notification of the indebtedness.

The record reveals that VA notified the veteran of the 
pension indebtedness at issue in this case by December 20, 
1997 letter.  Included with this notice was information 
advising her of the right to request waiver of the debt 
within 180 days.  Nonetheless, the veteran's request for a 
waiver of recovery of that overpayment was not received by VA 
until September 21, 1998, some 275 days later.  

The Board has considered the veteran's recent assertion that 
her ability to process paperwork was reduced due to her house 
fire.  While the Board is certainly sympathetic to the 
veteran in this regard, she has not contended that she did 
not receive the notice of indebtedness or that she received 
the notice well after it was sent.  Indeed, the record 
contains appropriate verification from the DMC that this 
letter was mailed to the veteran at her most recent address 
of record.  The record also contains no indication that this 
notification letter was returned by the postal authorities as 
undeliverable.  Moreover, it is noted that the veteran 
corresponded with VA on at least two occasions during the 
period of time allotted to her for requesting a waiver.  On 
neither occasion, however, did she request a waiver, nor did 
she request an extension of time to submit the waiver.  Thus, 
as the veteran has not demonstrated that there was a delay in 
her receipt of the notice of indebtedness, the Board must 
find that her request for a waiver was not timely filed.  

It is noted that although the veteran has not specifically 
claimed that she did not receive notice of the indebtedness, 
she has certainly implied as much.  (See e.g., the March 1999 
substantive appeal, "I also have no control over the U.S. 
postal system if mail arrives or not.")  However, the law 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  See Jones v. 
West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
In this regard, the U.S. Court of Appeals for Veterans Claims 
has held that the statements of a claimant, standing alone, 
are not sufficient to rebut the presumption of regularity.  
YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. 
App. 44 (1995).  Thus, absent any evidence to substantiate 
the veteran's assertions, the Board must presume that she was 
properly notified of the amount of her VA pension 
indebtedness and of her right to request a waiver.  

Under the facts of this case, the Board finds that the 
veteran did not submit a request for a waiver of recovery of 
the overpayment in question within 180 days from the December 
20, 1997 VA letter; thus, her request may not be deemed to 
have been timely filed.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2) (2001).  Again, the evidence fails to show that 
any error was made by either VA or the postal authorities 
causing a delay in her receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, nor has she demonstrated that due to circumstances 
beyond her control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved VA pension benefits in the amount of $1,501 was not 
submitted, the appeal is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

